IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JUDITH ANN DONOVAN,                   NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE                           FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
         Appellant/Cross-Appellee,
                                      CASE NO. 1D15-3885
v.

JOHN CHARLES DONOVAN,
III, FORMER HUSBAND

         Appellee/Cross-Appellant.


_____________________________/

Opinion filed October 4, 2016.

An appeal from the Circuit Court for Okaloosa County.
John “Jay” Gontarek, Judge.

Michael T. Webster and E. Jane Brehany, Pensacola, for Appellant/Cross-Appellee.

R. Stan. Peeler of Peeler Law Firm, P.C., Pensacola, for Appellee/Cross-Appellant.


                         ON MOTION FOR REHEARING

PER CURIAM.

         On consideration of the motion for rehearing, we grant the motion and

withdraw the opinion filed August 9, 2016, substituting the following opinion in its

place.
      We affirm all issues raised by former wife on appeal, but reverse the trial

court’s order reducing the former husband’s alimony payment to zero based on

changed circumstances. While the trial court retained jurisdiction to “enter whatever

other orders which may be required in order to clarify, implement, or enforce the

provisions” of the final order, a nominal award of permanent alimony better

preserves the trial court’s jurisdiction to revisit the matter in the future upon changed

circumstances of the parties. Winder v. Winder, 152 So. 3d 836, 841 (Fla. 1st DCA

2014). Accordingly, the trial court’s order reducing the former husband’s alimony

payment to zero is vacated, and the case is remanded for the trial court to enter a

nominal award of permanent alimony.

      REVERSED and REMANDED.

   ROWE, MAKAR, and BILBREY, JJ., CONCUR.




                                           2